371 U.S. 10 (1962)
LASSITER ET AL.
v.
UNITED STATES ET AL.
No. 116.
Supreme Court of United States.
Decided October 8, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF LOUISIANA.
Jack P. F. Gremillion, Attorney General of Louisiana, George Ponder and William P. Schuler, Assistant Attorneys General, and Albin P. Lassiter for appellants.
Solicitor General Cox, Assistant Attorney General Marshall, Howard A. Glickstein and Bernard A. Gould for the United States et al.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE WHITE and MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.